The opinion of the court was delivered, by
Agnew, J.
— These writs of error were heard together, and will be disposed of in the order in which they are stated. The first and second specifications of error in the first case may be considered together. The evidence shows that the land was bought by the members of the Rockland and Yenango Coal and Oil Company for the purpose of organizing the company, and using the land for the purposes of its intended corporation. The company was duly organized and incorporated, the land taken into posses*226sion and held by the company in its incorporated capacity; the members as individuals claiming no title in themselves, and valuable improvements made by the company, all which took place before the sale of the land for taxes to S. T. McCalmont, Esq. On the trial of the cause one or more of the original purchasers and corporations made pi’oof of these facts. The contest here is not between the company and one claiming title under the purchasers of the land for the corporation or other claim out of an ownership before the treasurer’s sale, but between the company and one who stands as an intruder upon the land, unless he can make good his treasurer’s title. Those who might gainsay the trust for the company do not, but, on the contrary, admit it. Under these circumstances the entry and prior possession of the land by the corporation, with the consent of the holders of the legal title, constitutes a sufficient title to recover against the purchaser at the treasurer’s sale, if his title be worthless: Shumway v. Phillips, 10 Harris 151, and cases there cited. The reasons for enforcing the Statute of Frauds and Perjuries, or the Act of 1856, against parol trusts do not exist, for that title is not the subject under controversy. In this case, it being an ejectment, the only principle to be enforced against the plaintiffs is that which requires them to show a sufficient title to recover; and this is found in their former possession which was intruded upon by the defendants. Christy v. Brien, 2 Harris 248, is an analogous case. There the claimants of a parol title without delivery of possession, which was supported by the testimony of the vendor at the trial, were allowed to recover against an intruder who held by less than twenty-one years’ possession, on the ground that such a case did not fall within the Statute of Frauds. This principle was reiterated in the case of Houser v. Lamont, 5 P. F. Smith 311.
These reasons show that the admission of the deed to the corporation, though dated and delivered after the bringing of the suit, was no error. It was not received as the evidence of the plaintiff’s title. Had that been the case, the title vesting after suit, it would have been an error to receive it. But it was properly received as another circumstance connected with the possession, improvements and testimony of the former owners of the legal title, to show a recognition of the rightful character of their possession, by the individual members who made the purchase. We discover no error in the answer of the court recited in the third specification. It needs no elaboration.
In the second writ of error brought by the defendants below the question for review is the period from which the right of redemption runs. It is also a question whether any right of redemption exists under the special law applicable to Venango county, passed on the 1st of May 1868, P. L. 1158. That law repeals the provisos to the 41st section of the Act of 29th April 1844, authorizing *227the sale of seated lands for unpaid taxes. This repeal left seated lands to be “ sold as unseated lands are now sold in satisfaction of the taxes due by the said owner or owners.” Had the 41st section of the Act of 1844 ended with these words, it is evident the sale of seated lands would have been regulated throughout by the laws then existing for the sale of unseated lands, which would have included the right of redemption. The legislature saw this, and therefore added the two provisos to carry out an intended change of the features in the former law's. , The first was to sell seated land after a neglect to pay taxes of two years instead of one in the case of unseated lands. The second was to authorize the redemption within one year after actual notice of the sale by the treasurer, instead of an absolute requirement to redeem within two years after the sale without notice, as in the case of unseated lands. The purpose and arrangement of the provisos show clearly the intent to regulate the redemption, not to give it. Existing under the former laws, therefore, the repeal of the provisos left the right of redemption as regulated under the former acts.
In regard to the time of redemption we think the court below was right in holding that it begins to run from and after the day of sale. This was the decision in Cromelien v. Brink, 5 Casey 522. It is said the precise point in this case was not made in that. But it is not supposed that the question whether the day of sale should be included or excluded in the computation of the two years, and an elaborate opinion on that point be given by this court, if the time ran from the making of the deed instead of the day of sale. The sale there was on the 10th of June, and the redemption on the 10th of June, two years afterwards. The court adopted the plain language of the 4th section of the Act of 13th of March 1815, which is “two years after such sale.” What sale ? Undoubtedly the sale stated in the 1st section, which requires the treasurers of the several counties “ to commence on the second Monday of June in the year 1816, and at the expiration of every two years thereafter, and adjourn from day to day, if it shall be found necessary so to do, and make public sale,” &c. This section does not stand alone in the interpretation, the sale being an act referred to in various parts of this act, and previous laws to regulate the system. This long publication of the day of sale is required in various places to inform owners as well as bidders, the time when taxes have been unpaid, to wit, one year before the sale, the time when the purchaser must pay the taxes and costs, to wit, as soon as the property is struck down: Act 1817, § 1. There are very strong reasons also for the day of sale being so fixed. Of that day every one has notice ; the owner as well as the purchaser. It is a day known to the treasurer and to be found in his books, and can always be ascertained. But if the deed be the index of *228time the case is different. Shall the date, the acknowledgment in court, or the delivery, begin the computation ? If so, it is evident the owner has no certain guide to regulate his action. If it be the date, that is not always to be found in the treasurer’s books; if the acknowledgment, he must go into the Court of Common Pleas, and if the delivery, he is wholly at a loss to know his rights. The right of redemption is too important to be thus uncertain. The legislature required the redemption to be made at the treasurer’s office, and through that officer. His book of sales was intended to guide both the. owner and the officer, and not evidence to be sought aliunde. Besides, universal practice has been to regard the day of sale, the time -when the property was knocked down, and the taxes and costs required to be paid by the purchaser, as the time from which the computation is to be made. Any other time now adopted, would endanger many titles. The judgment is affirmed in both cases.